Citation Nr: 1547537	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 2012 for the 60 percent evaluation for diabetic nephropathy.

2.  Entitlement to an effective date earlier than April 19, 2012 for the 20 percent evaluation for diabetic neuropathy of the left lower extremity.

3.  Entitlement to an effective date earlier than April 19, 2012 for the 20 percent evaluation for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  His service included service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The September 2012 rating decision addressed eight issues.  In September 2013, the Veteran provided a notice of disagreement with the rating provided for his diabetes mellitus, his prostate cancer, his anemia, his hearing loss, his diabetic neuropathy, and his diabetic nephropathy.  He also stated that he disagreed with the effective dates assigned for his diabetic neuropathy and nephropathy.  The notice of disagreement was timely.

In October 2013, the Veteran's representative provided a statement withdrawing his disagreement with the ratings assigned in September 2012.  The representative stated that the Veteran would only like to pursue claims for earlier effective dates for the ratings granted for his diabetic nephropathy and neuropathy.  As such, the January 2014 Statement of the Case singularly addressed these three issues, which were then timely substantively appealed to the Board.


FINDINGS OF FACT

1.  In an October 2009 rating decision, service connection was granted for diabetes mellitus with bilateral lower peripheral neuropathy, with an evaluation of 20 percent, effective July 8, 2009.

2.  In a March 2010 rating decision, the effective date for diabetes mellitus was changed to July 8, 2008 with a 10 percent rating.  Effective July 8, 2009, diabetes mellitus with erectile dysfunction was established, with a 20 percent rating.  Separately, diabetic nephropathy was granted with an evaluation of 30 percent from July 8, 2009, and right and left lower extremity peripheral neuropathy was granted with 10 percent ratings, effective from May 25, 2009.

3.  The record does not contain a notice of disagreement filed with the March 2010 rating decision, or any correspondence that could be considered a formal or informal claim for increased disability ratings for diabetic neuropathy or diabetic nephropathy prior to April 19, 2012. 

4.  On April 19, 2012, the Veteran submitted a claim for an increased evaluation for diabetes mellitus.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 19, 2012, is not warranted for the award of a 60 percent rating for diabetic nephropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2015).

2.  An effective date earlier than April 19, 2012, is not warranted for the award of a 20 percent rating for left lower diabetic peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2015).

3.  An effective date earlier than April 19, 2012, is not warranted for the award of a 20 percent rating for right lower diabetic peripheral neuropathy.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.7 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Through a May 2012 letter, the RO notified the Veteran of increased rating benefits, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.   The letter included notice of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the available service treatment records and treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Veteran was afforded a diabetes VA examination in August 2012, in conjunction with his diabetic claims.

Given these facts, it appears that all available records have been obtained. There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

Factual Background and Analysis

As noted above, in an October 2009 rating decision, service connection was granted for diabetes mellitus with bilateral lower peripheral neuropathy, with an evaluation of 20 percent, effective July 8, 2009.

In a March 2010 rating decision, separate ratings were granted for diabetic nephropathy and bilateral lower peripheral neuropathy.  Diabetic nephropathy was granted with an evaluation of 30 percent from July 8, 2009, and right and left lower extremity peripheral neuropathy were provided separate 10 percent ratings, effective from May 25, 2009.

The Veteran was notified of the March 2010 rating decision in April 2010.  The record does not contain a notice of disagreement filed for the March 2010 original ratings for diabetic nephropathy and bilateral peripheral neuropathy.  The record also does not contain VA or private treatment records which could be considered informal claims for increased ratings prior to April 19, 2012.  Virtual records from between April 2010 and April 19, 2012 related to the Veteran's claims for prostate cancer, and its associated disabilities, and TDIU.  Notably, the Veteran's TDIU claim indicated that he was unable to work due to his prostate cancer and its associated disabilities.  He did not assert that he was unable to work due to his diabetes mellitus.  .

On April 19, 2012, the Veteran submitted a claim for an increased rating for diabetes mellitus. 

In August 2012, he was afforded a VA diabetes examination.  This examination included findings of bilateral moderate incomplete sciatic and femoral nerve paralysis, and constant proteinuria/albuminuria.  The VA examination additionally noted that the Veteran did not have edema.  The examination report included testing from May 2, 2012 which showed that the Veteran has a EGFR of 52.  The examination notes that evidence of renal dysfunction includes a GFR of less than 60.  

The VA examination does not provide any information which would indicate that the Veteran's nephropathy and neuropathy increased in severity within one year of the Veteran's April 19, 2012 claim, so that the Board could provide an earlier effective date than that date of the claim.  The blood tests relied on in the August 2012 examination were from May and August 2012.  Additionally, the physical evaluation of the Veteran's peripheral neuropathy was conducted during the August 2012 examination.  Medical records in the claims file do not contain evidence of a definite decrease in kidney function or moderate incomplete paralysis of a lower extremity nerve in the year prior to April 19, 2012.

Thus, a "factually ascertainable" increase in the Veteran's diabetic nephropathy and bilateral neuropathy has not been shown to have occurred within one year of the April 19, 2012 claim.  38 U.S.C.A. § 5110(b)(2).  And no treatment records were received between April 2010 and April 19, 2012 which could represent an informal claim under 38 C.F.R. § 3.157(b).  

Effective dates for increased rating claims are the date that the claim was filed (here: April 19, 2012) or the date entitlement arose (here: for peripheral neuropathy August 2012, and for nephropathy May 2012), whichever is later.  Here, the medical evidence showing entitlement to 20 percent ratings for neuropathy is August 23, 2012, and for nephropathy, May 2, 2012.  Therefore, August 23, 2012 and May 2, 2012 should be the effective dates of the increases, respectively.  The RO chose to provide April 19, 2012 as the effective date for the increased ratings, and as this is an earlier date, the Board will not disturb this effective date.

The Veteran and his representative have continuously stated that they believe the Veteran is entitled to earlier effective dates for his increased ratings; however, the statements have not included any arguments as to why an earlier date is warranted, or what date they believe is warranted.  The statements, additionally, do not cite to any medical records or statements that may have provided an informal claim.

Accordingly, effective dates prior to April 19, 2012, for the assignment of a 60 percent rating for diabetic nephropathy, and 20 percent ratings for bilateral lower peripheral neuropathy, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an effective date earlier than April 19, 2012 for the 60 percent evaluation for diabetic nephropathy is denied.

Entitlement to an effective date earlier than April 19, 2012 for the 20 percent evaluation for diabetic neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than April 19, 2012 for the 20 percent evaluation for diabetic neuropathy of the right lower extremity is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


